Order affirmed without costs. Memorandum: Upon our review of the record, we conclude that plaintiffs have failed to demonstrate a likelihood of ultimate success on the merits (see, Newco Waste Sys. v Swartzenberg, 125 AD2d 1004, 1005). Accordingly, Supreme Court did not abuse its discretion in denying the motion of each plaintiff for a preliminary injunction. (Appeal from order of Supreme Court, Monroe County, Cornelius, J. — preliminary injunction.) Present— Denman, J. P., Boomer, Pine, Davis and Lowery, JJ.